EXHIBIT 10.2

 

Description of Director Compensation Arrangements

 

Beginning January 1, 2006, each director of the Crescent Banking Company (the
“Company”), with the exception of J. Donald Boggus, Jr., will receive $1,000 per
fiscal quarter in compensation for service as director, and each director of
Crescent Bank & Trust Company (the “Bank”), with the exception of J. Donald
Boggus, Jr., will receive $375 per fiscal quarter plus $1,500 for each meeting
attended in compensation for service as a director. In addition, the Chairman of
the Company’s Board of Directors will receive $5,000 and the Chairman of the
Bank’s Board of Directors will receive $2,500 for their services at these
positions. Members of the Audit Committee and Compensation Committee of the
Company, which also serve as the Audit Committee and Compensation Committee of
the Bank, will receive an additional fee of $450 and $300, respectively, for
each committee meeting attended. Members of the Loan Committee, the
Asset/Liability and Investment Committee, the Mortgage Banking Committee and the
Executive Committee of the Bank will receive fees of $300 for each meeting
attended.

 

The Company also awards stock options to its outside directors pursuant to the
2001 Non-Employee Director Stock Option Plan. In addition, directors receive
compensation in the form of split-dollar life insurance for which the Company or
the Bank pays the premiums. Directors may also participate in the Director
Supplemental Retirement Plan, the benefits of which are funded from life
insurance purchased and owned by the Company or the Bank. The compensation of
directors may be changed from time to time by the Board of Directors upon
recommendation of the Compensation Committee without shareholder approval.